No.    81-517

           I N THE SUPREME COURT O THE STATE O MONTANA
                                  F           F

                                             1982



DAN BUKVICH, KATIE J'IURFtAY
and L O JACOBSEN,
     E

                                           P l a i n t i f f s and A p p e l l a n t s ,



BUTTE-SILVER BOW, a p o l i t i c a l
s u b d i v i s i o n o f t h e S t a t e of
Montana, and DONALD PEOPLES, e t a l . ,

                                           D e f e n d a n t s and Respondents.



Appeal from:          D i s t r i c t C o u r t o f t h e Second J u d i c i a l D i s t r i c t ,
                      I n and f o r t h e County of S i l v e r Bow
                      Honorable R o b e r t Boyd, J u d g e p r e s i d i n g .

Counsel of Recprd:

     For A p p e l l a n t s :

           J a r d i n e , McCarthy & Grauman, W h i t e h a l l , Montana
           John J a r d i n e a r g u e d , W h i t e h a l l , Montana

     For Respondents:

           R o b e r t McCarthy a r g u e d , County A t t o r n e y , B u t t e , Montana
           Ross P. R i c h a r d s o n a r g u e d , Deputy County A t t o r n e y ,
            B u t t e , Montana



                                           Submitted:          J u l y 1 5 , 1982

                                              Decided:         September 9 , 1982

Filed:     ijkp 3 I982
Mr. J u s t i c e Gene B.                  Daly d e l i v e r e d t h e f o l l o w i n g O p i n i o n of     the
Court.
       T h i s c a s e c e n t e r s around a pay d i s p u t e between t h e a p p e l l a n t s ,
Dan B u k v i c h ,       t h e c l e r k of        t h e D i s t r i c t C o u r t , K a t i e Murray,        the
auditor,            and      Leo           Jacobsen,         the     coroner;         and      respondents,

Butte-Silver              BOW,         a     political          subdivision          of     the      State      of
M o n t a n a , Don P e o p l e s , i t s c h i e f e x e c u t i v e , and i t s a c t i v e c o u n c i l
o f commissioners.

      Appellants                are        duly     elected        and    qualified          officials          of
B u t t e - S i l v e r Bow.          They c o n t e n d t h a t t h e i r s a l a r i e s were f i x e d by

t h e p a s s a g e of r e s o l u t i o n no. 3 2 5 and n o t o r d i n a n c e no.                    134, a s

t h e respondents contend.
      Appellants petitioned                        t h e D i s t r i c t C o u r t f o r a w r i t of man-
d a t e t o r e q u i r e t h e r e s p o n d e n t s t o pay t h e s a l a r i e s a s s e t o u t i n

the resolution.
      R e s p o n d e n t s f i l e d a m o t i o n to d i s m i s s and a m o t i o n t o q u a s h
a p p e l l a n t s ' p e t i t i o n f o r a w r i t of m a n d a t e .             The D i s t r i c t C o u r t

g r a n t e d b o t h m o t i o n s and t h i s a p p e a l e n s u e d .
      The sole i s s u e h e r e                  is w h e t h e r t h e D i s t r i c t C o u r t e r r e d    in
granting        respondents'                  motion       to    dismiss       and        motion     to      quash

a p p e l l a n t s ' p e t i t i o n f o r a w r i t of m a n d a t e .
      T h i s C o u r t is u n a b l e t o make a n y d e t e r m i n a t i o n on t h i s i s s u e
a t this       t i m e because               t h e record on appeal               is i n c o m p l e t e .     The
resolution           is     a    key         in   this     situation        and      in    looking        at   the
r e c o r d w e a r e u n a b l e t o t e l l what was c o n t a i n e d i n it or how it
was p a s s e d .     W i t h o u t t h i s i n f o r m a t i o n , i t is i m p o s s i b l e f o r u s to

render a decision.
      We,     therefore,               order        that     the     lower     court       proceedings          be
v a c a t e d and t h a t a h e a r i n g be h e l d to d e t e r m i n e e x a c t l y w h a t t h i s
so-called        resolution                is and       t h e manner       i n which it was p a s s e d .
     T h i s c a s e i s remanded f o r f u r t h e r p r o c e e d i n g s t o b e

conducted i n accord w i t h t h i s opinion.




W e concur:



   PA&$. y,
          &
     Chief J u s t i c e